As I view it, the fundamental error of the majority consists in failing to distinguish between a lack of jurisdiction in the court below, and its alleged error in making the orders of which appellant complains. In the original proceeding, that court had jurisdiction of both person and subject-matter, for relator was summoned and appeared to the action, which that tribunal had express statutory authority to hear and determine. So, also, it had jurisdiction over both the person and subject-matter of the proceedings resulting in commitment, for this, in a proper case, is but an incident to the original action. So, too, it had jurisdiction over both the person and subject-matter of relator's right to a discharge from the commitment, and he, himself, so recognized when he applied for the rule to show cause why it should not be set aside, because of the court's alleged *Page 71 
error in attaching him for contempt of its decree. The jurisdiction below being established, and indeed admitted by the majority, relator's remedy for any error made is by an appeal from the order of commitment and the refusal to discharge him therefrom; and that course he has taken, the appeal being now pending in this court. Until those orders are reversed they are res adjudicata of every question which was or could have been raised, and public policy forbids further litigation on the points decided: State Hospital for Criminal Insane v. Consolidated Water Supply Co., 267 Pa. 29. We have said that habeas corpus cannot properly be made a substitute for a writ of error: Com. v. Reifsteck, 271 Pa. 441; Scranton v. Peoples Coal Co., 274 Pa. 63; Haldemann's Petition, 276 Pa. 1. To me it seems clear that, if ever that doctrine ought to be applied, it should be here. In this day and generation, litigants should know that they cannot rightfully contest the same question over and over again, first in one court and then in another (instead of appealing from the orders of the first tribunal), and so on indefinitely until all the courts are exhausted, (possibly in more senses than one), and then, mayhap, begin all over again because of their right, in proper cases, to be discharged on habeas corpus. We have said that a relator is not entitled to such a writ in the first instance, merely for the asking; we have never heretofore said that, if it was allowed, as here it was, it must result in relator's discharge, if we disagree with the view of the law taken by the court below, especially where, as here, that course will violate wise and well settled legal principles, applicable to all proceedings, and which, never more than now, should be steadily adhered to. I would refuse the discharge of relator, leaving him to prosecute his pending appeal, with the right to apply therein for a supersedeas, if he shall be so advised. *Page 72